                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

   GREG ADKISSON, et al.,                   )
             Plaintiffs,                    )
   v.                                       )   No.: 3:13-CV-505-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )         Lead Case Consolidated with
                                            )
   KEVIN THOMPSON, et al.,                  )
             Plaintiffs,                    )
   v.                                       )   No.: 3:13-CV-666-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )         as consolidated with
                                            )
   JOE CUNNINGHAM, et al.,                  )
             Plaintiffs,                    )
   v.                                       )   No.: 3:14-CV-20-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )
                                            )
   BILL ROSE,                               )
             Plaintiff,                     )
   v.                                       )   No.: 3:15-CV-17-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )
                                            )
   CRAIG WILKINSON, et al.,                 )
             Plaintiffs,                    )
   v.                                       )   No.: 3:15-CV-274-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )
                                            )
   ANGIE SHELTON, as wife and next of       )
   Kin on behalf of Mike Shelton, et al.,   )
                  Plaintiffs,               )
   v.                                       )   No.: 3:15-CV-420-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
                  Defendant.                )
                                            )




Case 3:13-cv-00505-TAV-HBG Document 503 Filed 04/15/20 Page 1 of 3 PageID #: 16788
   JOHNNY CHURCH,                                        )
             Plaintiff,                                  )
   v.                                                    )      No.: 3:15-CV-460-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                       )
             Defendant.                                  )
                                                         )
                                                         )
   DONALD R. VANGUILDER, JR.,                            )
              Plaintiff,                                 )
   v.                                                    )      No.: 3:15-CV-462-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                       )
              Defendant.                                 )
                                                         )
                                                         )
   JUDY IVENS, as sister and next of kin,                )
   on behalf of JEAN NANCE, deceased,                    )
                 Plaintiff,                              )
   v.                                                    )       No.: 3:16-CV-635-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                       )
                 Defendant.                              )
                                                         )
                                                         )
   PAUL RANDY FARROW,                                    )
             Plaintiff,                                  )
   v.                                                    )        No.: 3:16-CV-636-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                       )
             Defendant.                                  )
                                                         )

                                  MEMORANDUM AND ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

   and Standing Order 13-02.

          Previously, on January 18, 2019, the Court found that this litigation is one that could benefit

   from mediation and ordered the parties to mediate the case within one hundred fifty (150) days of




                                                    2



Case 3:13-cv-00505-TAV-HBG Document 503 Filed 04/15/20 Page 2 of 3 PageID #: 16789
   the entry of the Order. [Doc. 459]. 1 On March 22, 2019, the Court approved the appointment of

   Daniel J. Balhoff to serve as a mediator in the present case. [Doc. 466]. After the parties filed a

   joint motion for an extension of time for mediation [Doc. 472], the Court extended the deadline

   for mediation until August 16, 2019. [Doc. 474]. Subsequently, on August 16, 2019, the Court

   noted that the mediator had not filed a report with the Court stating the outcome of the mediation,

   and extended the deadline for mediation an additional sixty days. [Doc. 479]. Subsequently, the

   Court extended the mediation until March 31, 2020. [Doc. 488].

          On April 13, 2020 the mediator filed a Mediation Report [Doc. 502]. The mediator states

   that the mediation has been terminated without settlement.            Therefore, the Court hereby

   RELIEVES the mediator, Daniel J. Balhoff, of his appointment as mediator in this case, and the

   Court does hereby express its gratitude for his efforts in this matter.

          IT IS SO ORDERED.

                                                  ENTER:



                                                  United States Magistrate Judge




          1
           Unless otherwise indicated, citations to the record refer to the docket entries in
   Adkisson, 3:13-CV-505.
                                                   3



Case 3:13-cv-00505-TAV-HBG Document 503 Filed 04/15/20 Page 3 of 3 PageID #: 16790
